Name: Regulation (EU) No 423/2014 of the European Parliament and of the Council of 16 April 2014 adjusting with effect from 1 July 2012 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  economic conditions;  European Union law;  social protection;  EU institutions and European civil service
 Date Published: nan

 30.4.2014 EN Official Journal of the European Union L 129/12 REGULATION (EU) No 423/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 April 2014 adjusting with effect from 1 July 2012 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Protocol on the Privileges and Immunities of the European Union, and in particular Article 12 thereof, Having regard to the Staff Regulations of Officials of the European Union (the Staff Regulations) and the Conditions of Employment of Other Servants of the European Union (the Conditions of Employment of Other Servants), laid down in Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 10 of Annex XI to the Staff Regulations, Having regard to the proposal from the European Commission, Having regard to the opinion of the Court of Justice (2), Having regard to the opinion of the Court of Auditors (3), Acting in accordance with the ordinary legislative procedure (4), Whereas: (1) In its judgment in Case C-63/12, Commission v Council, the Court of Justice of the European Union (the Court of Justice) clarified that the institutions are obliged to decide each year on the adjustment of remuneration, either by undertaking a mathematical adjustment according to the method laid down in Article 3 of Annex XI to the Staff Regulations, or by setting aside that mathematical calculation in accordance with Article 10 thereof. (2) The purpose of Article 19 of Annex XIII to the Staff Regulations, as last amended by Regulation (EU, Euratom) No 1023/2013 of the European Parliament and of the Council (5), is to enable the institutions to take the necessary measures to settle their disputes concerning the 2011 and 2012 adjustments of remuneration and pensions in compliance with a judgment of the Court of Justice, taking due account of the legitimate expectation of staff that the institutions are to decide each year on the adjustment of their remuneration and pensions. (3) In order to comply with the judgment of the Court of Justice in Case C-63/12, where the Council establishes that there is a serious and sudden deterioration in the economic and social situation within the Union, the Commission is to submit a proposal under the procedure laid down in Article 336 of the Treaty on the Functioning of the European Union (TFEU) in order to involve the European Parliament in the legislative process. On 25 October 2012, the Council stated that the Commission's assessment as presented in its report on the exception clause did not reflect the serious and sudden deterioration in the economic and social situation in the Union in 2012, as the publicly available objective economic data suggested. The Council thus requested the Commission to submit, in accordance with Article 10 of Annex XI to the Staff Regulations, an appropriate proposal for the salary adjustment for 2012. (4) The Court of Justice has confirmed that, under the exception clause, the European Parliament and the Council have a wide margin of discretion as regards the adjustment of remuneration and pensions. Economic and social data for the period from 1 July 2011 to 31 December 2012, such as the aftermath of the economic downturn in autumn 2011 resulting in economic recession in the Union and a deteriorating social situation, as well as the continuing high levels of unemployment and of public deficit and debt in the Union, make it appropriate to set the adjustment of remuneration and pensions in Belgium and Luxembourg to 0,8 % for 2012. That adjustment is part of a global approach to settle the disputes regarding the 2011 and 2012 adjustments of remuneration and pensions, which also involves an adjustment of 0 % for 2011. (5) Consequently, during a period of five years (2010-2014) the adjustment of remuneration and pensions of officials and other servants of the European Union is as follows: in 2010, the application of the method laid down in Article 3 of Annex XI to the Staff Regulations resulted in an adjustment of 0,1 %. For 2011 and 2012 the result of the global approach to settle the disputes regarding the 2011 and 2012 adjustments of remuneration and pensions leads to an adjustment of 0 % and 0,8 %, respectively. Furthermore, as part of the political compromise on the reform of the Staff Regulations and of the Conditions of Employment of Other Servants, it was decided to freeze remuneration and pensions for the years 2013 and 2014, HAVE ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2012, the date 1 July 2011 in the second paragraph of Article 63 of the Staff Regulations shall be replaced by 1 July 2012. Article 2 With effect from 1 July 2012, the table of basic monthly salaries in Article 66 of the Staff Regulations applicable for the purposes of calculating remuneration and pensions shall be replaced by the following: 1/7/2012 STEP GRADE 1 2 3 4 5 16 17 054,40 17 771,05 18 517,81 15 15 073,24 15 706,64 16 366,65 16 822,00 17 054,40 14 13 322,22 13 882,04 14 465,38 14 867,83 15 073,24 13 11 774,62 12 269,40 12 784,98 13 140,68 13 322,22 12 10 406,80 10 844,10 11 299,79 11 614,16 11 774,62 11 9 197,87 9 584,37 9 987,12 10 264,98 10 406,80 10 8 129,38 8 470,99 8 826,95 9 072,53 9 197,87 9 7 185,01 7 486,94 7 801,55 8 018,60 8 129,38 8 6 350,35 6 617,20 6 895,26 7 087,10 7 185,01 7 5 612,65 5 848,50 6 094,26 6 263,81 6 350,35 6 4 960,64 5 169,10 5 386,31 5 536,16 5 612,65 5 4 384,38 4 568,62 4 760,60 4 893,04 4 960,64 4 3 875,06 4 037,89 4 207,57 4 324,63 4 384,38 3 3 424,90 3 568,82 3 718,79 3 822,25 3 875,06 2 3 027,04 3 154,24 3 286,79 3 378,23 3 424,90 1 2 675,40 2 787,82 2 904,97 2 985,79 3 027,04 Article 3 With effect from 1 July 2012, the correction coefficients applicable to the remuneration of officials and other servants under Article 64 of the Staff Regulations shall be as indicated in column 2 of the following table. With effect from 1 January 2013, the correction coefficients applicable under Article 17(3) of Annex VII to the Staff Regulations to transfers by officials and other servants shall be as indicated in column 3 of the following table. With effect from 1 July 2012, the correction coefficients applicable to pensions under Article 20(1) of Annex XIII to the Staff Regulations shall be as indicated in column 4 of the following table. With effect from 16 May 2012, the correction coefficients applicable to pensions under Article 20(1) of Annex XIII to the Staff Regulations shall be as indicated in column 5 of the following table. The effective date for the annual adjustment for those Member States shall be 16 May 2012. 1 2 3 4 5 Country / Place Renumeration Transfer Pension Pension 1.7.2012 1.1.2013 1.7.2012 16.5.2012 Bulgaria 58,4 57,4 100,0 Czech Rep. 80,6 74,6 100,0 Denmark 135,3 127,3 127,3 Germany 95,8 96,6 100,0 Bonn 94,1 Karlsruhe 93,8 Munich 106,4 Estonia 77,6 78,0 100,0 Greece 90,5 89,0 100,0 Spain 97,1 90,9 100,0 France 117,7 109,2 109,2 Ireland 110,6 104,5 104,5 Italy 104,2 97,4 100,0 Varese 93,4 Cyprus 84,1 87,4 100,0 Latvia 77,6 74,9 100,0 Lithuania 71,5 69,5 100,0 Hungary 78,3 68,7 100,0 Malta 83,3 83,7 100,0 Netherlands 105,3 100,9 100,9 Austria 106,4 103,2 103,2 Poland 74,2 66,4 100,0 Portugal 83,5 82,8 100,0 Romania 68,8 60,0 100,0 Slovenia 85,3 81,2 100,0 Slovakia 79,7 73,5 100,0 Finland 122,1 113,8 113,8 Sweden 131,9 123,8 123,8 United Kingdom 147,8 119,0 119,0 Culham 112,5 Article 4 With effect from 1 July 2012, the amount of the parental leave allowance referred to in the second and third paragraphs of Article 42a of the Staff Regulations shall be EUR 919,02, and shall be EUR 1225,36 for single parents. Article 5 With effect from 1 July 2012, the basic amount of the household allowance referred to in Article 1(1) of Annex VII to the Staff Regulations shall be EUR 171,88. With effect from 1 July 2012, the amount of the dependent child allowance referred to in Article 2(1) of Annex VII to the Staff Regulations shall be EUR 375,59. With effect from 1 July 2012, the amount of the education allowance referred to in Article 3(1) of Annex VII to the Staff Regulations shall be EUR 254,83. With effect from 1 July 2012, the amount of the education allowance referred to in Article 3(2) of Annex VII to the Staff Regulations shall be EUR 91,75. With effect from 1 July 2012, the minimum amount of the expatriation allowance referred to in Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto shall be EUR 509,43. With effect from 1 July 2012, the expatriation allowance referred to in Article 134 of the Conditions of Employment of Other Servants shall be EUR 366,22. Article 6 With effect from 1 January 2013, the kilometric allowance referred to in Article 8(2) of Annex VII to the Staff Regulations shall be adjusted as follows: EUR 0 for every km from 0 to 200 km EUR 0,3820 for every km from 201 to 1 000 km EUR 0,6367 for every km from 1 001 to 2 000 km EUR 0,3820 for every km from 2 001 to 3 000 km EUR 0,1272 for every km from 3 001 to 4 000 km EUR 0,0614 for every km from 4 001 to 10 000 km EUR 0 for every km over 10 000 km. To the above kilometric allowance a flat-rate supplement shall be added, amounting to:  EUR 191,00 if the distance by train between the place of employment and the place of origin is between 725 km and 1 450 km;  EUR 381,96 if the distance by train between the place of employment and the place of origin is greater than 1 450 km. Article 7 With effect from 1 July 2012, the daily subsistence allowance referred to in Article 10(1) of Annex VII to the Staff Regulations shall be:  EUR 39,48 for an official who is entitled to the household allowance;  EUR 31,83 for an official who is not entitled to the household allowance. Article 8 With effect from 1 July 2012, the lower limit for the installation allowance referred to in Article 24(3) of the Conditions of Employment of Other Servants shall be:  EUR 1 123,91 for a servant who is entitled to the household allowance;  EUR 668,27 for a servant who is not entitled to the household allowance. Article 9 With effect from 1 July 2012, for the unemployment allowance referred to in the second subparagraph of Article 28a(3) of the Conditions of Employment of Other Servants, the lower limit shall be EUR 1 347,89 and the upper limit shall be EUR 2 695,79. With effect from 1 July 2012, the standard allowance referred to in Article 28a(7) of the Conditions of Employment of Other Servants shall be EUR 1 225,36. Article 10 With effect from 1 July 2012, the table of basic monthly salaries in Article 93 of the Conditions of Employment of Other Servants shall be replaced by the following: FUNCTION GROUP 1/7/2012 STEP GRADE 1 2 3 4 5 6 7 IV 18 5 879,08 6 001,34 6 126,14 6 253,54 6 383,59 6 516,34 6 651,85 17 5 196,08 5 304,14 5 414,44 5 527,04 5 641,98 5 759,31 5 879,08 16 4 592,43 4 687,93 4 785,42 4 884,94 4 986,53 5 090,23 5 196,08 15 4 058,91 4 143,32 4 229,48 4 317,44 4 407,22 4 498,87 4 592,43 14 3 587,37 3 661,97 3 738,13 3 815,86 3 895,22 3 976,22 4 058,91 13 3 170,61 3 236,55 3 303,85 3 372,56 3 442,69 3 514,29 3 587,37 III 12 4 058,85 4 143,25 4 229,41 4 317,36 4 407,13 4 498,78 4 592,33 11 3 587,34 3 661,93 3 738,08 3 815,81 3 895,16 3 976,16 4 058,85 10 3 170,60 3 236,53 3 303,83 3 372,54 3 442,67 3 514,26 3 587,34 9 2 802,28 2 860,55 2 920,03 2 980,75 3 042,74 3 106,01 3 170,60 8 2 476,74 2 528,24 2 580,82 2 634,48 2 689,27 2 745,19 2 802,28 II 7 2 802,21 2 860,50 2 919,99 2 980,72 3 042,72 3 106,01 3 170,61 6 2 476,62 2 528,13 2 580,71 2 634,39 2 689,18 2 745,12 2 802,21 5 2 188,86 2 234,38 2 280,86 2 328,30 2 376,72 2 426,16 2 476,62 4 1 934,53 1 974,77 2 015,84 2 057,77 2 100,57 2 144,26 2 188,86 I 3 2 383,19 2 432,65 2 483,14 2 534,68 2 587,28 2 640,98 2 695,79 2 2 106,84 2 150,57 2 195,20 2 240,76 2 287,27 2 334,74 2 383,19 1 1 862,54 1 901,20 1 940,65 1 980,93 2 022,04 2 064,01 2 106,84 Article 11 With effect from 1 July 2012, the lower limit for the installation allowance referred to in Article 94 of the Conditions of Employment of Other Servants shall be:  EUR 845,37 for a servant who is entitled to the household allowance;  EUR 501,20 for a servant who is not entitled to the household allowance. Article 12 With effect from 1 July 2012, for the unemployment allowance referred to in the second subparagraph of Article 96(3) of the Conditions of Employment of Other Servants, the lower limit shall be EUR 1 010,92 and the upper limit shall be EUR 2 021,83. With effect from 1 July 2012, the standard allowance referred to in Article 96(7) of the Conditions of Employment of Other Servants shall be EUR 919,02. With effect from 1 July 2012, for the unemployment allowance referred to in Article 136 of the Conditions of Employment of Other Servants, the lower limit shall be EUR 889,39 and the upper limit shall be EUR 2 092,68. Article 13 With effect from 1 July 2012, the allowances for shiftwork laid down in the first subparagraph of Article 1(1) of Council Regulation (ECSC, EEC, Euratom) No 300/76 (6) shall be EUR 385,23, EUR 581,45, EUR 635,74 and EUR 866,72. Article 14 With effect from 1 July 2012, the amounts referred to in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68 (7) shall be subject to a coefficient of 5,5609. Article 15 With effect from 1 July 2012, the table in Article 8(2) of Annex XIII to the Staff Regulations shall be replaced by the following: 1/7/2012 STEP GRADE 1 2 3 4 5 6 7 8 16 17 054,40 17 771,05 18 517,81 18 517,81 18 517,81 18 517,81 15 15 073,24 15 706,64 16 366,65 16 822,00 17 054,40 17 771,05 14 13 322,22 13 882,04 14 465,38 14 867,83 15 073,24 15 706,64 16 366,65 17 054,40 13 11 774,62 12 269,40 12 784,98 13 140,68 13 322,22 12 10 406,80 10 844,10 11 299,79 11 614,16 11 774,62 12 269,40 12 784,98 13 322,22 11 9 197,87 9 584,37 9 987,12 10 264,98 10 406,80 10 844,10 11 299,79 11 774,62 10 8 129,38 8 470,99 8 826,95 9 072,53 9 197,87 9 584,37 9 987,12 10 406,80 9 7 185,01 7 486,94 7 801,55 8 018,60 8 129,38 8 6 350,35 6 617,20 6 895,26 7 087,10 7 185,01 7 486,94 7 801,55 8 129,38 7 5 612,65 5 848,50 6 094,26 6 263,81 6 350,35 6 617,20 6 895,26 7 185,01 6 4 960,64 5 169,10 5 386,31 5 536,16 5 612,65 5 848,50 6 094,26 6 350,35 5 4 384,38 4 568,62 4 760,60 4 893,04 4 960,64 5 169,10 5 386,31 5 612,65 4 3 875,06 4 037,89 4 207,57 4 324,63 4 384,38 4 568,62 4 760,60 4 960,64 3 3 424,90 3 568,82 3 718,79 3 822,25 3 875,06 4 037,89 4 207,57 4 384,38 2 3 027,04 3 154,24 3 286,79 3 378,23 3 424,90 3 568,82 3 718,79 3 875,06 1 2 675,40 2 787,82 2 904,97 2 985,79 3 027,04 Article 16 With effect from 1 July 2012, for the application of Article 18(1) of Annex XIII to the Staff Regulations, the amount of the fixed allowance mentioned in the former Article 4a of Annex VII to the Staff Regulations in force before 1 May 2004 shall be:  EUR 132,89 per month for officials in Grade C4 or C5;  EUR 203,76 per month for officials in Grade C1, C2 or C3. Article 17 With effect from 1 July 2012, the scale for basic monthly salaries in Article 133 of the Conditions of Employment of Other Servants shall be replaced by the following: Grade 1 2 3 4 5 6 7 Full-time basic salary 1 694,21 1 973,74 2 139,95 2 320,16 2 515,54 2 727,38 2 957,06 Grade 8 9 10 11 12 13 14 Full-time basic salary 3 206,08 3 476,07 3 768,79 4 086,15 4 430,25 4 803,32 5 207,82 Grade 15 16 17 18 19 Full-time basic salary 5 646,37 6 121,87 6 637,39 7 196,32 7 802,33 Article 18 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 April 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Regulation (EEC, Euratom, ECSC) No 259/68 of the Council of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities and instituting special measures temporarily applicable to officials of the Commission (OJ L 56, 4.3.1968, p. 1). (2) Opinion of 4 March 2014 (not yet published in the Official Journal). (3) Opinion of 3 March 2014 (not yet published in the Official Journal). (4) Position of the European Parliament of 11 March 2014 (not yet published in the Official Journal)] and decision of the Council of 14 April 2014. (5) Regulation (EU, Euratom) No 1023/2013 of the European Parliament and of the Council of 22 October 2013 amending the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union (OJ L 287, 29.10.2013, p. 15). (6) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13.5.1987, p. 6). (7) Regulation (EEC, Euratom, ECSC) No 260/68 of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8).